                                                         Case 2:15-cv-02151-JAD-NJK Document 82 Filed 11/16/18 Page 1 of 3
                                                         
                                                      6WHSKHQ3HHN(VT
                                                       1HYDGD%DU1R
                                                      5DFKHO/:LVH(VT
                                                       1HYDGD%DU1R
                                                      +2//$1'	+$57//3
                                                       +LOOZRRG'ULYH
                                                      QG)ORRU
                                                       /DV9HJDV19
                                                      3KRQH
                                                       )D[
                                                      
                                                       (PDLO VSHHN#KROODQGKDUWFRP
                                                      UOZLVH#KROODQGKDUWFRP
                                                                                                     
                                                                                                    
                                                                                      81,7('67$7(6',675,&7&2857
                                                                                                    
                                                                                           ',675,&72)1(9$'$
                                                                                                   
                                                         
                                                           1$7,2167$50257*$*(//&            &DVH1RFY-$'1-.
                                                                                                  
                                                                          3ODLQWLII         
                                                                                                   
                  +LOOZRRG'ULYHQG)ORRU




                                                                                                 027,21725(029(&2816(/
                                                             YV
                      /DV9HJDV19




                                                                                                    )5206(59,&(/,67$1'
                                                                                                 >352326('@25'(5
+2//$1'	+$57//3




                                                             ,1'(3(1'(1&(,,+20(2:1(56¶        
                                                           $662&,$7,216$7,&2<%$<//&
                                                             6(5,(60,//,.$1$9(0,//,.$1
         




                                                    
                                                             $9(18(75867
                                                           
                                                                            'HIHQGDQWV
                                                                                      
                                                             
                                                           $1'5(/$7('&/$,06
                                                             
                                                    

                                                                3XUVXDQW WR /5 ,$  5DFKHO / :LVH (VT UHTXHVWV DQ 2UGHU IURP WKLV &RXUW

                                                       UHPRYLQJKHUIURPDOOVHUYLFHOLVWVLQFOXGLQJWKHFRXUW¶VHOHFWURQLFQRWLILFDWLRQOLVWLQWKHDERYH

                                                       FDSWLRQHGFDVH

                                                       

                                                       

                                                       

                                                       

                                                       

                                                                                                       3DJHRI
                                                         
                                                         Case 2:15-cv-02151-JAD-NJK Document 82 Filed 11/16/18 Page 2 of 3
                                                         
                                                             0V:LVHLVQRORQJHUHPSOR\HGE\*RUGRQ5HHV6FXOO\0DQVXNKDQL//3
                                                              '$7('WKLVWKGD\RI1RYHPEHU
                                                                                                
                                                                                                 +2//$1'	+$57//3
                                                                                                  
                                                                                                 
                                                                                                  
                                                                                                     /s/ Rachel L. Wise                  
                                                                                                  6WHSKHQ3HHN(VT1HYDGD%DU1R
                                                                                                 5DFKHO/:LVH(VT1HYDGD%DU1R
                                                                                                  +LOOZRRG'ULYHQG)ORRU
                                                                                                 /DV9HJDV1HYDGD
                                                        
                                                        
                                                         
                                                                                         ,7,66225'(5('
                                                         
                                                       
                                                                                                                              
                                                                                         86',675,&7&2857-8'*(
                                                                                                 United States Magistrate Judge
                  +LOOZRRG'ULYHQG)ORRU




                                                         
                                                                                                 November 19, 2018
                                                                                                 '$7('BBBBBBBBBBBBBBBBBBBBBBBBBB
                      /DV9HJDV19




                                                    
+2//$1'	+$57//3




                                                    
         




                                                    

                                                    

                                                    

                                                    

                                                    

                                                    

                                                    

                                                    

                                                    

                                                    

                                                    

                                                    

                                                    

                                                                                               3DJHRI
                                                         
